Pee Ctjbiam.
Peter Lazorchak recovered judgment against Milton Demarest in a small cause court held by a justice of the peace of the county of Bergen. The defendant below caused a writ of certiorari to issue to review the proceedings and alleges that the court had jurisdiction over neither the subject-matter nor the person of the defendant. The reasons advanced are that, under Pamph. L. 1903, ch. 165, § 1; 3 Comp. Stat., p. 2979; amended Pamph. L. 1923, ch. 175, the small cause court has no jurisdiction where any defendant resides within a municipality wherein a District Court is established, and that, under Pamph. L. 1898, ch. 228, § 31, amended Pamph. L. 1908, ch. 49, and again amended Pamph. L. 1921, ch. 211, no justice of the peace or court for the trial of small causes (with certain inapplicable exceptions) has jurisdiction over any cause or proceedings cognizable before a District Court wrhere the defendant resides within any city or judicial district where a District Court is established, and no justice of the peace resident within the limits of any city or judicial court where a District Court is established shall exercise any civil jurisdiction. But the record does not disclose where either the justice of the peace or the defendant resided and this citation of statutes therefore fails of its point.
The record discloses that, the defendant appeared at the trial and also was represented thereat by the attorneys who appear for him here; and it does not show the making of objections of any character.
The judgment below will be affirmed, with costs.